Citation Nr: 0924805	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  03-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial disability rating in excess of 
10 percent for a scar behind the right ear, status post cyst 
excision.  

3.  Entitlement to a disability rating in excess of 10 
percent for bilateral hearing loss for the period from 
September 4, 2003, to December 6, 2004.

4.  Entitlement to a disability rating in excess of 20 
percent for bilateral hearing loss after December 7, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
September 1971.  He also had unconfirmed periods of active 
duty for training and/or inactive duty training in the 
military reserves between 1974 and 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
hypertension.  The Veteran subsequently initiated and 
perfected an appeal of this rating determination.  This 
appeal also arises from a July 2003 rating decision which 
awarded the Veteran service connection, with a noncompensable 
initial rating effective November 22, 2002, for a scar behind 
the right ear, status post cyst excision.  The Veteran 
subsequently initiated and perfected an appeal of this 
initial rating determination.  Finally, this appeal also 
arises from a March 2004 rating decision which denied the 
Veteran a compensable rating for his service-connected 
bilateral hearing loss.  The Veteran also subsequently 
initiated and perfected an appeal of this rating 
determination.  

During the course of this appeal, the Veteran has been 
awarded increased ratings for his scar and hearing loss, to 
10 and 20 percent respectively.  However, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, these 
matters remain in appellate status.  Additionally, because 
the Veteran was awarded a staged rating for his bilateral 
hearing loss, the issue of entitlement to an increased rating 
for hearing loss is separated into two issues.  

The Board observes the Veteran has also perfected an appeal 
of his service connection claim for vestibular dysfunction.  
However, within a February 2008 Decision Review Officer 
Decision, the Veteran was awarded service connection for 
vestibular dysfunction.  Because the Veteran was awarded 
service connection for this disability, it is no longer on 
appeal before the Board.  See generally Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 
1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  Hypertension was not diagnosed or demonstrated during 
service or within a year thereafter; the first competent 
evidence of hypertension is dated many years after service 
and no competent evidence of a link between the current 
hypertension diagnosis and service has been submitted.  

2.  The competent medical evidence of record demonstrates 
that the Veteran's scar behind the right ear, status post 
cyst excision, is painful on objective examination, but does 
not exceed 12 square inches, cause disfigurement or asymmetry 
of the face, or resulting in limitation of function or motion 
of the underlying body part.  

3.  The competent medical evidence of record demonstrates 
that the Veteran had, prior to December 7, 2004, no worse 
than Level IV hearing in the right ear and Level III hearing 
in the left ear.  

4.  The competent medical evidence of record demonstrates 
that the Veteran had, beginning December 7, 2004, no worse 
than Level V hearing in the right ear and Level VI hearing in 
the left ear.  


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).  

2.  The criteria for an initial rating in excess of 10 
percent for a scar behind the right ear, status post cyst 
excision, have not been not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 
7800-08 (2008).  

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent prior to December 7, 2004, for bilateral 
hearing loss have not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2008).  

4.  The criteria for the assignment of an initial rating in 
excess of 20 percent effective December 7, 2004, for 
bilateral hearing loss have not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Board finds that VA has satisfied its duties to the 
Veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In letters dated in November 2002, January 2003, and 
September 2003, the Veteran was notified of the information 
and evidence needed to substantiate and complete the claims.  
These VCAA notice letters also complied with the requirement 
that the notice must precede the initial adjudication of the 
claims on appeal.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In the present case, no further notice is needed as to any 
disability rating or effective date matters.  The Veteran was 
afforded sufficient notice in March 2006, and in any event, 
as the claims on appeal have been denied, any questions as to 
the disability rating or the appropriate effective date to be 
assigned are moot.  Therefore, VA's duty to notify the 
appellant has been satisfied, and no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

The Board concedes that the VCAA notice did not discuss the 
criteria for increased ratings, thus, the VCAA duty to notify 
has not been satisfied with respect to that aspect of VA's 
duty to notify the Veteran of the information and evidence 
necessary to substantiate the claims.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez- Flores v. Peake, 
22 Vet. App. 37 (2008).

In Sanders v. Nicholson [487 F.3d 881 (Fed. Cir. 2007)], the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.  

In this case, the Board finds that any VCAA notice errors did 
not affect the essential fairness of the adjudication as VA 
has obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claims.  Id., Vazquez-Flores, 22 Vet. App. 
at 46.  Specifically, the claims files contain a number of 
submissions from the Veteran, and the Veteran's 
representative, which have been received since 2002.  These 
submissions, several of which were received subsequent to the 
November 2004 and September 2005 statements of the case 
(which included the criteria for increased ratings), indicate 
actual knowledge of the increased ratings issues on appeal, 
as well as the right to submit additional evidence and of the 
availability of additional process.  Finally, the Veteran 
testified on his own behalf before the undersigned Veterans 
Law Judge in February 2009, indicating the effect his 
service-connected disabilities had on his social and 
occupational functioning.  The Board also observes that the 
Veteran's claims have been readjudicated on several 
occasions, most recently in August 2008, after the November 
2004 and September 2005 statements of the case, which 
afforded him notice of the criteria for increased ratings.  
As both actual knowledge of the Veteran's procedural rights, 
and the evidence necessary to substantiate the claims, have 
been demonstrated, and he, or those acting on his behalf, 
have had a meaningful opportunity to participate in the 
development of his claims, the Board finds that no prejudice 
to the Veteran will result from proceeding with adjudication 
without additional notice or process.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  Id.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the appellant's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  With regard to the increased rating claims, 
the Veteran has been afforded appropriate examinations.  As 
for the Veteran's service connection claim for hypertension, 
the Board concludes, based on the evidence of record, that 
there is no competent evidence indicating a link between the 
current disorder and service, as will be discussed in greater 
detail below.  Under these circumstances, a VA examination or 
opinion is not necessary.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

II. Service connection - Hypertension

The Veteran seeks service connection for hypertension.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection may 
also be awarded for certain disabilities, such as 
hypertension, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 
3.309 (2008).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

VA generally recognizes hypertension to be readings of 
diastolic blood pressure of predominantly 90mm. or greater.  
Isolated systolic hypertension is recognized as systolic 
blood pressure of predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2008).  

The Veteran's service treatment records are negative for any 
diagnosis of or treatment for hypertension.  On service 
separation examination in August 1971, his blood pressure was 
116/70, and high blood pressure was not noted.  In January 
1974, he was examined for enlistment eligibility for the 
reserves, and his blood pressure was 120/70.  He denied any 
history of high or low blood pressure at that time.  

Post-service, the Veteran was afforded periodic VA and 
private medical treatment, to include blood pressure 
readings.  An October 1979 private examination noted the 
Veteran's blood pressure was 120/80.  On a November 1995 
personal health history, the Veteran denied any history of 
hypertension.  He again denied any history of hypertension in 
September 1997, while seeking private treatment for an 
unrelated medical problem.  A diagnosis of hypertension was 
noted in September 2002 on VA outpatient treatment.  

At his February 2009 personal hearing before a member of the 
Board, the Veteran testified that he might have been treated 
for hypertension during service, although he could not 
remember.  He remembered that post-service, he was first 
diagnosed with hypertension by VA.  

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence to be against the 
award of service connection for hypertension.  The Veteran's 
service treatment records are negative for any diagnosis of 
or treatment for hypertension, and his post-service medical 
treatment records, both private and VA, are likewise negative 
for any diagnosis of hypertension.  A negative history for 
hypertension was noted in 1979, 1995, and 1997, and the 
Veteran was not diagnosed with hypertension until as late as 
2002, approximately 30 years after service separation.  While 
the Board acknowledges a current diagnosis of hypertension, 
it can find no evidence such a disability was incurred during 
military service or within a year thereafter.  Additionally, 
no medical expert has indicated the Veteran's hypertension 
began during active military service or within a year 
thereafter, or is otherwise the result of an in-service 
disease or injury.  In the absence of such evidence, service 
connection for hypertension must be denied.  

The Veteran himself has alleged that his hypertension began 
during military service.  However, as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, hypertension is a complex 
disorder which requires specialized training for a 
determination as to diagnosis and causation, and it is 
therefore not susceptible of lay opinions on etiology, and 
the Veteran's statements therein cannot be accepted as 
competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the award of service connection for hypertension, as such a 
disability has not been shown by the competent evidence of 
record to have been incurred during military service or 
within a year therein.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III. Increased rating - Scar of the right ear

The Veteran seeks an increased initial rating for his right 
ear scar, status post cyst excision.  Disability evaluations 
are based upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2008).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2008).  

The Veteran currently has a 10 percent rating for his scar 
under Diagnostic Code 7805, for scars other than the those 
disfiguring of the head, face, or neck.  This Code requires 
such scars be rated based on limitation of function of the 
underlying body part.  This disability is in turn rated by 
analogy under Diagnostic Code 7804, for superficial scars 
which are painful on examination.  38 C.F.R. § 4118, 
Diagnostic Codes 7804-5 (2008).  

The Board is also cognizant that certain diagnostic codes for 
the evaluation of skin disabilities were modified effective 
October 23, 2008.  See 73 Fed. Reg. 54708 (Sept. 23, 2008).  
However, because these modifications were expressly made 
applicable only to claims filed on or after the effective 
date, they are not pertinent to the pending claim, which was 
received by VA in 2002, several years prior to the regulatory 
changes.  

The Veteran was afforded VA medical examination in November 
2004.  He reported a history of sebaceous cyst removal during 
military service in 1971.  Since that time, he has 
experienced recurrent swelling of the area, with the cyst 
draining by itself every few months.  He reported discomfort 
behind the right ear, especially when the cyst was swollen.  
He stated the cyst becomes uncomfortable when he wears his 
glasses.  On physical examination, the Veteran had a 
superficial scar 21/2 by 1/2 inches directly behind his right 
ear.  A recurrent cyst was also observed along the lower half 
of the scar, measuring 11/2 by 1cm in area.  The scar was 
tender on palpation, with some adherence to the underlying 
tissue.  It was described as irregular and elevated, but not 
atrophic, shiny, scaly, deep, or unstable.  The scar was 
inflamed, but without edema or keloid formation.  The 
Veteran's face was not involved, as the scar resulting in no 
facial scarring or asymmetry.  The diagnosis was of a scar 
behind the right ear, status post sebaceous cyst removal, and 
a recurrent cyst behind the right ear, symptomatic.  

Another VA examination was afforded the Veteran in April 
2006.  He again reported discomfort behind the right ear, 
especially when the cyst was swollen.  He stated the cyst 
becomes uncomfortable when he wears his glasses, making 
performing his job as a mechanic difficult.  On physical 
examination, he had a 1 by 1/8 inch superficial scar behind 
his right ear.  The scar was not painful on examination, but 
did adhere to the underlying cartilage.  The scar was 
described as irregular and elevated, but not atrophic, shiny, 
deep, or scaly.  The scar was also unstable, due to the 
recurrent nature of the underlying cyst.  No edema or keloid 
formation was present.  The color of the scar corresponded to 
that of the surrounding skin.  No facial disfigurement or 
asymmetry was observed.  

The Veteran was most recently afforded VA examination in 
January 2008.  He again reported a recurrent sebaceous cyst 
behind his right ear.  This cyst was last lanced in October 
2007.  Because he wore both hearing aids and glasses, the 
cyst bothered him on a regular basis.  On physical 
examination, he had a 1 by 1/4 inch superficial scar behind his 
right ear.  It was painful on examination.  The scar was 
described as irregular, but not atrophic, shiny, deep, or 
scaly.  The scar was not unstable, elevated, or depressed.  
No inflammation, edema, or keloid formation was present.  The 
color of the scar was redder than that of the surrounding 
skin.  No facial disfigurement or asymmetry was observed, and 
he was without underlying limitation of function or movement 
secondary to his scar.  

VA outpatient treatment records confirm the Veteran has a 
scar behind his right ear resulting from removal of a 
sebaceous cyst.  Color photographs associated with the claims 
file in March 2005 concur with the examination report, 
showing a post-surgical scar behind the Veteran's right ear, 
along with cyst formation.  In September 2005, he had a small 
cyst excised from behind his right ear.  Post-operative 
recovery was normal, with no complications noted.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
an increased initial rating for a scar behind the right ear.  
The Veteran has already been awarded the maximum schedular 
rating under Diagnostic Code 7804, for superficial scars 
painful on examination.  Evaluation of the Veteran's 
disability under other criteria for skin disabilities 
likewise would not result in an increased initial rating.  
The Veteran's scar does not involve more than 20 percent of 
his entire body or require corticosteroids or other 
immunosuppressive drugs.  The area of the scar also does not 
exceed 12 square inches, or result in limitation of function 
or motion of the underlying body part.  Finally, the Veteran 
has asserted consideration under Diagnostic Code 7800, for 
disfigurement of the head, face, or neck is warranted.  
However, all examination reports of record indicate the 
Veteran's scar does not involve the face, and results in no 
asymmetry or disfigurement therein.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800-7808 (2008).  Finally, as the Veteran's 
disability has not demonstrated a level of impairment in 
excess of 10 percent at any time during the pendency of this 
appeal, a staged rating is not warranted at the present time.  
See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's scar has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
Veteran is employed.  While the Board is cognizant of the 
Veteran's reports that his scar interferes with his ability 
to wear glasses and/or his hearing aid, he nevertheless does 
not demonstrate a disproportionate level of impairment 
resulting from this disability.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The Veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the preponderance of the evidence is against 
the award of an initial rating in excess of 10 percent for 
the Veteran's scar behind the right ear, status post cyst 
excision.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

IV. Increased rating - Bilateral hearing loss

The Veteran seeks an increased initial rating for his 
service-connected bilateral hearing loss.  During the 
pendency of this appeal, he has been granted a 10 percent 
disability rating, effective September 4, 2003, and a 20 
percent rating, from December 7, 2004.  These periods will be 
considered in turn.  Disability evaluations are based upon 
the average impairment of earning capacity as contemplated by 
the schedule for rating disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3 (2008).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2008).  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of 
the grant of service connection must be considered, to 
include the possibility that a staged rating may be assigned.  
See Fenderson v. West, 12 Vet. App. 119 (1998).  However, in 
the recent case of Hart v. Mansfield [21 Vet. App. 505 
(2007)], the U.S. Court of Appeals for Veterans Claims 
(Court) held that staged ratings are also appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  In 
the present case, a staged rating has already been afforded 
the Veteran by the RO.  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Additionally, the regulations provide that in cases of 
exceptional hearing loss, i.e., when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  See 38 C.F.R. § 4.86(a) (2008).  The provisions 
of 38 C.F.R. § 4.86(b) provide that when the puretone 
threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

The Board observes that during the pendency of this appeal, 
the Veteran has submitted private medical evidence consisting 
of audiometric testing results in graphical form.  While the 
Board can observe these results, it may not interpret them, 
as this action is beyond the Board's recognized expertise, 
and would therefore be speculative.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (Board may not interpret graphical 
representations of audiometric data); see also Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Nevertheless, as the 
Veteran has been afforded VA audiometric testing on several 
occasions during this appeal, remand for interpretation of 
this data, or re-examination of the Veteran, is not required.  

a. From September 4, 2003 to December 6, 2004

Upon receipt of the Veteran's claim, he was afforded VA 
audiological examination in December 2003.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
60
65
75
LEFT
40
50
55
70
65

The average threshold was 58dBs in the right ear and 60dBs in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear and of 84 percent in 
the left ear.  Mild to moderately-severe bilateral 
sensorineural hearing loss was diagnosed.  

At his February 2009 personal hearing, the Veteran testified 
that his hearing loss makes all activities of daily life 
difficult, from communicating with his co-workers to watching 
TV at home.  While he has been afforded hearing aids by VA, 
they provide only limited assistance.  

For the period between September 4, 2003 and December 6, 
2004, the Veteran's December 2003 examination results under 
the diagnostic criteria results in hearing acuity of Level IV 
(Table VI) in the right ear, and Level III (Table VI) in the 
left ear.  These levels of hearing acuity result in a 10 
percent disability rating under Table VII, which has already 
been assigned the Veteran for the time period in question.  
Therefore, an increased initial rating is not warranted for 
the Veteran's bilateral hearing loss between September 4, 
2003 and December 6, 2004.  There is no other pertinent 
medical evidence of record that would entitle the Veteran to 
a higher rating for bilateral hearing loss for any time 
during the time period in question.  Thus, no further staged 
rating is warranted in the present appeal.  See Fenderson, 
supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's hearing loss has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
Veteran is employed.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The Veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against 
the Veteran's claim for a disability rating in excess of 10 
percent prior to December 7, 2004, for bilateral hearing 
loss.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

b. From December 7, 2004 to Present

Effective December 7, 2004, the Veteran has been awarded a 20 
percent disability rating for his service-connected bilateral 
hearing loss.  

Another VA audiologic examination was afforded the Veteran in 
September 2005.  On audiological evaluation, puretone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
60
60
LEFT
20
30
50
65
60

His average pure tone threshold was 50dBs in the right ear, 
and 51dBs in the left.  Speech audiometry revealed speech 
recognition ability of 70 percent in the right ear and of 66 
percent in the left ear.  Severe tinnitus was also noted.  
Mild to moderately-severe bilateral sensorineural hearing 
loss was diagnosed.  

The Veteran was again afforded VA audiological examination in 
October 2007.  On audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
60
65
LEFT
25
30
50
65
65

His average pure tone threshold was 54dBs in the right ear, 
and 52dBs in the left.  Speech audiometry revealed speech 
recognition ability of 70 percent in the right ear and of 78 
percent in the left ear.  Mild to moderately-severe bilateral 
sensorineural hearing loss was confirmed.  

At his February 2009 personal hearing, the Veteran testified 
that his hearing loss makes all activities of daily life 
difficult, from communicating with his co-workers to watching 
TV at home.  While he has been afforded hearing aids by VA, 
they provide only limited assistance.  

For the period commencing December 7, 2004, the Veteran's 
September 2005 and October 2007 examination results under the 
diagnostic criteria result in hearing acuity no worse than 
Level V (Table VI) in the right ear, and Level VI (Table VI) 
in the left ear, as recorded in September 2005.  These levels 
of hearing acuity result in a 20 percent disability rating 
under Table VII, which has already been assigned the Veteran 
for the time period in question.  Therefore, an increased 
rating is not warranted for the Veteran's bilateral hearing 
loss from December 7, 2004.  There is no other pertinent 
medical evidence of record that would entitle the Veteran to 
a higher rating for bilateral hearing loss for any time 
during the time period in question.  Thus, no further staged 
rating is warranted in the present appeal.  See Fenderson, 
supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the Veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the Veteran's hearing loss has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
Veteran is employed.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The Veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.

In conclusion, the preponderance of the evidence is against 
the Veteran's claim for a disability rating in excess of 10 
percent commencing December 7, 2004, for bilateral hearing 
loss.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  








ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a scar behind the right ear, status post cyst excision, is 
denied.  

Entitlement to a disability rating in excess of 10 percent 
from September 4, 2003, to December 6, 2004, for bilateral 
hearing loss is denied.  

Entitlement to a disability rating in excess of 20 percent 
commencing December 7, 2004, for bilateral hearing loss is 
denied.  




______________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


